DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to claims 1, 3, 8, 15, and 17, and the cancellation of claims 7 and 20 in the response filed December 28, 2020 have been acknowledged.
In view of the amendments to claims  1, 8, 15, 17, and 19, the previous rejection of claims 1, 5-6, 9, 11-15, 18-19, and 22 under 35 U.S.C. 112(b) have been withdrawn.
In response to applicant’s arguments with respect to claim 3, 8, and 17, the previous rejections under 35 U.S.C. 112(b) and 112(d) have been withdrawn.

Response to Arguments
Applicant’s arguments filed December 28, 2020 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that Nagamine fails to teach a method comprising three steps in which each of the first, second, and third agent consists of DIW, the Examiner does not find it persuasive.  The applicant states that the action fails to explain which cleaning agents in 
In response to applicant’s argument that Aoki teaches cleaning using electrolytic ionized water and not deionized water, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Examiner is not relying on Aoki for the type of rinsing liquid used.  The Examiner is relying on the teaching of Aoki that immersion rinsing can occur while holding the semiconductor stationary or that rotation of the semiconductor may be combined in the rinse operation.
In response to applicant’s argument that Aoki teaches away from the features of claim, namely holding the substrate stationary during immersion rinsing, the Examiner does not find it persuasive.  Aoki is teaching that holding the substrate stationary or rotating the substrate during immersion rinse can be used in the alternative.  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such a disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  MPEP 2143.01.  Therefore, it would have been obvious to one of ordinary skill in the art before the 
In response to applicant’s argument that the combination of Yoon and Nagamine, alone or in combination fail to teach that the first rotational frequency is greater than the first rotational frequency, the Examiner does not find it persuasive.  Yoon teaches it is known for the final rinse speed to be lower than an earlier rinse speed [abstract; paragraphs 14 and 67].  By rotating at a lower speed, it allows for longer residence time of the DIW, which improves removal of any remaining chemicals/debris.  One of ordinary skill in the art would look to the teaching of Yoon for rotating at lower speed for the final rinse.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate the semiconductor in the final rinse of Nagamine at a lower speed as taught by Yoon because Yoon teaches it is known to rotate at a lower speed for a final rinse than an earlier rinse step.  Therefore, the combination of Nagamine and Yoon teach that the first rotation frequency is greater than the third rotational frequency. 
In response to applicant’s argument that Nagamine, Aoki, Yoon, and Rayandayan, alone or in combination, do not teach “wherein each step is performed at a temperature in a range of from about 23 degrees Celsius to about 25 degrees Celsius”, the Examiner does not find it persuasive.  Applicant states that Nagamine teaches using an acid and hot DIW in step S104, but the Examiner did not rely on that portion of the specification to meet the claimed requirement of three DIW steps.  The examiner relied on steps S106 [paragraph 91], S107 [paragraphs 92-93], and S108 [paragraphs 96 and 98].  Therefore, one of ordinary skill in the art would have started o C, and may be heated [paragraph 56].  A prima facie case of obviousness exists because the claimed ranges overlap the ranges disclosed by the prior art.  MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rinsing temperature of the combination of Nagamine, Aoki, and Yoon be around 23oC as taught by Rayandayan because Rayandayan teaches it is a known temperature used for rinsing wafers.  Therefore, each step is performed at a temperature in a range of from about 23 degrees Celsius to about 25 degrees Celsius.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine et al. (U.S. PGPub 2014/0290701, hereinafter ‘701), Aoki et al. (U.S. Patent 5,635,053, hereinafter ‘053), Yoon et al. (U.S. PGPub 2008/0173335, hereinafter ‘335), and Rayandayan et al. (U.S. PGPub 2006/0054181, hereinafter ‘181).
Claim 1: ‘701 teaches a method of cleaning a semiconductor substrate [paragraph 1], comprising sequential steps of: applying a first agent onto a top surface of the semiconductor substrate while rotating the semiconductor substrate at a first rotational frequency [paragraphs 91 and 89]; immersing the semiconductor substrate in a second agent [paragraphs 92-93]; rotating the semiconductor substrate at a third rotational frequency while introducing a third agent onto the top surface of the semiconductor substrate [paragraphs 96 and 98]; wherein each of the first agent, the second agent, and the third agent consists of deionized water [paragraphs 91, 93, and 98].

‘701 teaches that the first rotation speed is a high rotation speed [paragraphs 91 and 89], but it does not explicitly teach that the first rotational frequency is greater than the third rotation frequency.  However, ‘335 teaches it is known for a final spray rinse of a cleaning process to be rotated at a low speed [paragraph 67].  By rotating at a lower speed, it allows for longer residence time of the DIW, which improves removal of any remaining chemicals/debris.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate the semiconductor in the final rinse of ‘701 at a lower speed as taught by ‘335 because it allows for longer residence time of the DIW, which improves removal of any remaining chemicals/debris.  Therefore, the combination of ‘701 and ‘335 teach that the first rotation frequency is greater than the third rotational frequency, and the third rotational frequency is greater than zero. 
‘701 does not explicitly teach that each of the steps are performed at a temperature in a range of from about 23 to about 25 degrees Celsius.  However, ‘181 teaches it is known for rinsing of wafers to occur at a temperature between 19-23o C, and may be heated [paragraph 56].  prima facie case of obviousness exists because the claimed ranges overlap the ranges disclosed by the prior art.  MPEP 2144.05 I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rinsing temperature of modified ‘701 be around 23oC as taught by ‘181 because ‘181 teaches it is a known temperature used for rinsing wafers.  Thus, each of the steps are performed at a temperature in a range of from about 23 to about 25 degrees Celsius.

Claim 3: ‘701, ‘053, ‘335, and ‘181 teach the limitations of claim 1 above.  ‘701 teaches that the second agent is deionized water, which has a resistivity of about 1.8 x 105 ohm.meter [paragraph 93].

Claim 5: ‘701, ‘053, ‘335, and ‘181 teach the limitations of claim 1 above.  ‘181 teaches it is known for substrates to be rinsed while DIW is fed through a nozzle while the substrate is rotated at between 10-1000 rpm [paragraph 56].  A prima facie case of obviousness exists because the claimed ranges overlap the ranges disclosed by the prior art.  MPEP 2144.05 I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the third rotational frequency of modified ‘701 be between about 300-600 rpm as taught by ‘181 because ‘181 teaches it is a known rotational speed used for rinsing wafers.

Claim 6: ‘701, ‘053, ‘335, and ‘181 teach the limitations of claim 1 above.  ‘701 does not explicitly teach that the substrate is immersed in the second agent for a duration in a range from about 8 to 10 seconds.  However, the time period in which the semiconductor is immersed for .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine et al. (U.S. PGPub 2014/0290701, hereinafter ‘701), Aoki et al. (U.S. Patent 5,635,053, hereinafter ‘053), and Rayandayan et al. (U.S. PGPub 2006/0054181, hereinafter ‘181).
Claim 8: ‘701 teaches a method of cleaning a semiconductor substrate [paragraph 1], comprising sequential steps of: applying a first agent onto a top surface of the semiconductor substrate while rotating the semiconductor substrate at a first rotational frequency [paragraphs 91 and 89]; immersing the semiconductor substrate in a second agent [paragraphs 92-93] wherein each of the first agent and the second agent consists of deionized water [paragraphs 91 and 93].  ‘701 teaches that the second agent is deionized water, which has a resistivity of about 1.8 x 105 ohm.meter [paragraph 93].
‘701 does not explicitly teach that the semiconductor substrate is stationary during the immersing step.  However, ‘053 teaches it is known for immersion rinsing steps to occur while holding the semiconductor stationary, or that mechanical shaking or rotation of the semiconductor may be combined in the rinse operation [col. 14, lines 4-8].  ‘701 and ‘053 both teach types of immersion rinsing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the immersion 
‘701 does not explicitly teach that each of the steps are performed at a temperature in a range of from about 23 to about 25 degrees Celsius.  However, ‘181 teaches it is known for rinsing of wafers to occur at a temperature between 19-23o C, and may be heated [paragraph 56].  A prima facie case of obviousness exists because the claimed ranges overlap the ranges disclosed by the prior art.  MPEP 2144.05 I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rinsing temperature of modified ‘701 be around 23oC as taught by ‘181 because ‘181 teaches it is a known temperature used for rinsing wafers.  Thus, each of the steps are performed at a temperature in a range of from about 23 to about 25 degrees Celsius.

Claim 9: ‘701, ‘053, and ‘181 teach the limitations of claim 8 above.  ‘701 teaches that the semiconductor substrate is a semiconductor wafer or a glass substrate [paragraph 1].  It is well known that silicon is commonly used in both semiconductor wafers and glass substrates.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the cleaning method of modified ‘701 to a silicon wafer with reasonable expectation of success as ‘701 teaches cleaning a semiconductor wafer.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine et al. (U.S. PGPub 2014/0290701, hereinafter ‘701), Aoki et al. (U.S. Patent 5,635,053, hereinafter ‘053), and Rayandayan et al. (U.S. PGPub 2006/0054181, hereinafter ‘181) as applied to claim 8 above, and further in view of Yoon et al. (U.S. PGPub 2008/0173335, hereinafter ‘335).
Claim 11: ‘701, ‘053, and ‘181 teach the limitations of claim 8 above.  ‘701 teaches that the first rotation speed is a high rotation speed [paragraphs 91 and 89], but it does not explicitly teach that the first rotational frequency is greater than the third rotation frequency.  However, ‘335 teaches it is known for a final spray rinse of a cleaning process to be rotated at a low speed [paragraph 67].  By rotating at a lower speed, it allows for longer residence time of the DIW, which improves removal of any remaining chemicals/debris.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate the semiconductor in the final rinse of ‘701 at a lower speed as taught by ‘335 because it allows for longer residence time of the DIW, which improves removal of any remaining chemicals/debris.  Therefore, the combination of ‘701, ‘053, and ‘335 teach that the first rotation frequency is greater than the third rotational frequency, and the third rotational frequency is higher than the stationary substrate in the immersing step.

Claim 12: ‘701, ‘053, ‘181, and ‘335 teach the limitations of claim 11 above.  ‘701 also teaches that the third agent consists of deionized water [paragraph 98].

Claim 13: ‘701, ‘053, ‘181, and ‘335 teach the limitations of claim 11 above.  ‘181 teaches it is known for substrates to be rinsed while DIW is fed through a nozzle while the substrate is rotated at between 10-1000 rpm [paragraph 56].  A prima facie case of obviousness exists because the claimed ranges overlap the ranges disclosed by the prior art.  MPEP 2144.05 I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective 

Claim 14: ‘701, ‘053, ‘181, and ‘335 teach the limitations of claim 11 above.  ‘701 does not explicitly teach that the substrate is immersed in the second agent for a duration in a range from about 8 to 10 seconds.  However, the time period in which the semiconductor is immersed for cleaning is a result effective variable.  The time of immersion affects the quantity and size of contaminants to be removed, the type of contaminants that can be removed, and the size of the wafer to be cleaned.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the immersion cleaning time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 II.

Allowable Subject Matter
Claims 15, 17-19, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is Nagamine et al. (U.S. PGPub 2014/0290701), Aoki et al. (U.S. Patent 5,635,053), Yoon et al. (U.S. PGPub 2008/0173335), and Rayandayan et al. (U.S. PGPub 2006/0054181).
Nagamine teaches a method of cleaning a semiconductor substrate, comprising sequential steps of: applying a first agent onto a top surface of the semiconductor substrate while rotating the semiconductor substrate at a first rotational frequency; immersing the semiconductor 
Aoki teaches it is known for immersion rinsing steps to occur while holding the semiconductor stationary, or that mechanical shaking or rotation of the semiconductor may be combined in the rinse operation.  Yoon teaches it is known for the final rinse speed to be lower than an earlier rinse speed.  Rayandayan teaches it is known for rinsing of wafers to occur at a temperature between 19-23o C, and may be heated.  Aoki, Yoon, and Rayandayan do not teach a method of cleaning a semiconductor substrate consisting of three sequential deionized water cleaning steps as in the context of claim 15. 
The additional search performed by the examiner did not yield any additional relevant prior art.  Thus, the art of record does not fairly teach or suggest a method of cleaning a semiconductor substrate consisting of three sequential deionized water cleaning steps as in the context of claim 15. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/NICOLE BLAN/Primary Examiner, Art Unit 1796